 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE EARL HOWELL,                                 Case No. 1:18-cv-01179-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE
13            v.
                                                          FINDINGS AND RECOMMENDATIONS
14    STATE OF CALIFORNIA, et al.,                        REGARDING DISMISSAL OF ACTION
15                        Defendants.                     (ECF No. 22)
16                                                        FOURTEEN-DAY DEADLINE
17

18          Plaintiff Ronnie Earl Howell (“Plaintiff”), a former pretrial detainee now housed at

19   Atascadero State Hospital, is proceeding pro se and in forma pauperis in this civil rights action

20   under 42 U.S.C. § 1983. On May 10, 2019, the Court screened Plaintiff’s first amended complaint

21   and granted him leave to amend. (ECF No. 21.) Plaintiff’s second amended complaint, filed on

22   June 19, 2019, is currently before the Court for screening. (ECF No. 22.)

23          I.      Screening Requirement and Standard

24          The Court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

26   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or

27   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

28   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
                                                         1
 1           A complaint must contain “a short and plain statement of the claim showing that the pleader

 2   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 3   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 4   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 5   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 6   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 7   2009) (internal quotation marks and citation omitted).

 8           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

 9   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

10   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

11   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

12   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

13   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

14           II.     Allegations in Second Amended Complaint

15           Plaintiff is currently housed at Atascadero State Hospital, but initiated this action while he

16   was detained in the Fresno County Jail. Plaintiff names the following defendants: (1) John

17   Barker & Associates, Appointed Attorneys; (2) Fresno County Public Defender’s Officer; (3)

18   Mark Mekhitarian, Court Appointed Attorney; and (4) ADO, Appointed Counsel.

19           In his first claim, Plaintiff asserts that his liberty is being restrained in violation of his due

20   process rights. He alleges as follows:
21           In an information filed on Appril on are about 3rd [17 April 2018 Prelim HRG],
             “2018.” With no-express waive from ten day prelim HRG waiver [4-16-2018], in
22           fact on 44-09-2018 Petitioner pre-perlim hearing, Petitioner stated for the record no
             com’t of speedy trial & no com’t of any type by appointted public defender office
23           without my approval [See audio of HRG;] The Judge says ten day’s for prelim 17th
             following day & com’t following day making it on 17the of April. On or about 5-
24           02-18 superior arragn oral Marsden MTN made & denids; their after & [illegible
             sentence] The Court appointted public defenders office & Judge suspends criminal
25           proceeds; I invoke P.C. 1368 proceeds 5th D.C.A…..The People v. Howell,
             Involves: Hon’s “Ellison” & Jonathan Skiles, [reverse in part “strick” stayed] ..
26           these re submerges including Hon. Jon Kapetan to preside agin over [inclueding]
             but unchallenged, by the appointted. In fact would not surpress search warrants
27           signed by not a previous search by Kent Hamline previous case, & recent one. My
             charges CT ’1’ P.C. 487 subd. (A)), a felony; CT 2 P.C. 459/460(b), & a felony,
28           CT ‘3’ P.C. 459/460(b) a felony., with prior alleged too had been imprison on eight
                                                       2
 1           separate occasions for felony conviction. It shoud be noted; that each prior our
             inbeded on each appeal’s throught, ex post facto. Judicial notice requested.
 2

 3   (ECF No. 22 at 3-4) (unedited text).

 4           In his second claim, Plaintiff asserts a due process violation and alleges as follows:

 5           The trial court found Ronnie Howell incompetent to state trial and ordered him
             committed to the Department of State Hospitals. Despite confirming that Mr.
 6           Howell was willing to voluntarily take prescribed medications and absent a penal
             code sec 1370 hearing on involuntary medication, the trial court authorized the
 7           involuntary administration of antipsychotic medication to Mr. Howell in its
             commitment order. Because the Court’s involuntary medication order was not
 8           supported substantial evidence and violated Mr. Howell’s due process rights—it
             must be reversed. [¶] The Petitioner request the examiner to review judicial
 9           notices, of Petition & Children’s previously submitted to. As to what else
             commited unto while simultaneously while under In re: R.H. [2009].
10
     (Id. at 4-5) (unedited text).
11
             Plaintiff seeks monetary damages.
12
             III.    Discussion
13
             A.      Federal Rule of Civil Procedure 8
14
             Pursuant to Rule 8, a complaint must contain “a short and plain statement of the claim
15
     showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are
16
     not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
17
     conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set
18
     forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
19
     face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). While factual allegations are
20
     accepted as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556–57; Moss, 572
21
     F.3d at 969.
22
             As with his first amended complaint, Plaintiff’s second amended complaint is short but is
23
     not a plain statement of his claims. The allegations are disjointed, unclear, difficult to read, difficult
24
     to understand and peppered with references to various statutory and code provisions. Plaintiff was
25
     given an opportunity to cure these deficiencies, but has been unable to do so.
26
             B.      Commitment to Atascadero State Hospital
27
             Insofar as Plaintiff seeks to challenge his commitment to the Atascadero State Hospital, the
28
                                                          3
 1   exclusive method by which to do so is to file a petition for writ of habeas corpus after he has

 2   exhausted his state remedies. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Civilly

 3   committed persons may pursue habeas relief under 28 U.S.C. § 2254 to challenge their involuntary

 4   civil commitment. See Duncan v. Walker, 533 U.S. 167, 176 (2001) (stating that federal habeas

 5   corpus review may be available to challenge the legality of a state court order of civil commitment

 6   or a state court order of civil contempt); Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th

 7   Cir. 2005) (“[D]etainees under an involuntary civil commitment scheme ... may use a § 2254 habeas

 8   petition to challenge a term of confinement.”); Swinger v. Harris, No. CV 16-05694-JVS (DFM),

 9   2016 WL 4374941, at *2 (C.D. Cal. Aug. 12, 2016) (finding plaintiff’s sole remedy for invalidating

10   his mentally disordered offender confinement and obtaining release from Atascadero State Hospital

11   was a habeas petition). Further, Plaintiff cannot pursue damages claims in a section 1983 action

12   unless and until he is successful in invalidating his commitment in state proceedings or by federal

13   habeas petition. Swinger, 2016 WL 4374941, at *2-*3.

14           C.      Child Custody Dispute

15           Insofar as Plaintiff is attempting to challenge the outcome of a child custody dispute in this

16   federal action, he may not do so. The Court lacks jurisdiction over state court custody decisions.

17   See Roles v. California, No. 2:16-CV-02841 WBS DB, 2017 WL 3720248, at *2 (E.D. Cal. Aug.

18   29, 2017) (finding that federal court lacked subject matter jurisdiction over challenge to outcome

19   of a child custody dispute in state court); Freeman v. Francis, No. 16CV3082-MMA (BGS), 2017

20   WL 1400158, at *2 (S.D. Cal. Apr. 19, 2017) (finding court lacked jurisdiction over action arising
21   out of a custody dispute).

22           III.    Conclusion and Recommendation

23           For the reasons stated, Plaintiff’s second amended complaint fails to comply with Federal

24   Rule of Civil Procedure 8 and fails to state a cognizable section 1983 claim for relief. The

25   deficiencies in his complaint cannot be cured by additional allegations and thus further leave to

26   amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
27           Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a

28   district judge to this action.
                                                        4
 1            Furthermore, IT IS HEREBY RECOMMENDED that this action be dismissed for failure

 2   to comply with Federal Rule of Civil Procedure 8 and for failure to state a cognizable section 1983

 3   claim.

 4            These Findings and Recommendation will be submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6   days after being served with these Findings and Recommendation, Plaintiff may file written

 7   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 8   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 9   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

10   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

11   F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14      Dated:      July 11, 2019                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
